NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM LEE BELL,                               No. 20-16600

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04809-MTL-JFM

 v.
                                                MEMORANDUM*
COUNTY OF MARICOPA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Arizona state prisoner William Lee Bell appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2000). We affirm.

      The district court properly dismissed Bell’s action because Bell failed to

allege facts sufficient to demonstrate that he suffered an actual injury. See Lewis v.

Casey, 518 U.S. 343, 349-53 (1996) (elements of an access-to-courts claim and

actual injury requirement); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

      AFFIRMED.




                                            2                                  20-16600